Citation Nr: 1111797	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 2, 1967 to June 5, 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for a psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1971, the RO denied service connection for a nervous disorder.  The Veteran did not appeal the denial.  

2.  In January 1993, and again in June 1994, the RO denied service connection for a psychiatric disorder.  The denials were not timely appealed.  

3.  The evidence received since the RO's final denial of service connection for a psychiatric disorder in June 1994 relates to an unestablished fact necessary to substantiate the claim and creates a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 RO decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the June 1994 decision and the claim for service connection for a psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal by reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionm4akers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Service connection for a nervous disorder was denied by the RO in August 1971.  The Veteran was informed of that determination that same month and he did not appeal.  That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2010).  At that time, the RO considered the Veteran's service treatment records which showed that he was referred for psychiatric counseling after having multiple somatic complaints.  He gave a history of a nervous breakdown as a child and that he often became tense and on the verge of panic.  He was found to have an emotional unstable personality and discharge from the service was recommended.  
In January 1993, the RO denied service connection for depression.  The Veteran disagreed and a statement of the case was issued.  He did not timely appeal and that decision became final.  The RO considered private treatment records and VA outpatient treatment records.  Private records showed that depression was diagnosed and VA records showed a diagnosis of depression with panic attacks.  The RO found that the evidence did not show that a psychosis was manifested in service or in the first post service year.  
In June 1994, the RO denied service connection for a mental condition.  He was informed of this that same month and he did not appeal.  At that time, the RO considered private and VA medical records dated in 1993 which showed that the Veteran was being treated for various mental disorders.  
In September 2007, the Veteran requested that his claim be reopened.  If new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).
Evidence submitted since the last final denial by the RO in June 1994 consists of VA treatment records, private medical records, lay statements and hearing testimony from the Veteran and his wife.  The records submitted are new in that they were not previously of record.  While some of this evidence is cumulative, duplicative, or otherwise immaterial, there is also evidence submitted that is material, and sufficient to reopen the Veteran's claim.  That is, there is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, in this regard, the Veteran was diagnosed as having PTSD on VA treatment in 2008 and in 2010.  In May 2008, the VA examiner noted that it appeared that the Veteran has been suffering from PTSD symptoms all along and that the Veteran has multiple medical problems.  He stated that part of the reason for this could be the intense anxiety and stress of his memories in the military.  Further the Veteran has offered evidence and testimony that he was sexually assaulted in the military and a lay statement from his aunt who stated that the Veteran told her of his being assaulted in the Navy in 1967 when he came home on leave.  This evidence is new and material to the Veteran's claim, because it provides a diagnosis of PTSD, something that was not established in the prior denial.  It also relates his problems to his claimed stressor in service and it provides lay information verifying the stressor.  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Thus the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and to this extent the claim is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.  He has multiple psychiatric diagnoses, including PTSD.  The service treatment records show that he was referred for psychiatric counseling after having multiple somatic complaints.  He gave a history of a nervous breakdown as a child and that he often became tense and on the verge of panic.  He was found to have an emotional unstable personality and discharge from the service was recommended.  The Veteran has claimed that he was sexually assaulted in service.  He testified that when he went into the Navy he checked in early and that when he came through the gate he had a confrontation with some Marines.  He stated that they took him into a guard shack, put a gun to his head and then beat him with their nightsticks.  He stated that one urinated on him and sexually assaulted him.  The Veteran testified that he did not seek treatment for the assault and told no one except his aunt, who has submitted a written statement in his behalf.  

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran 's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2010).  

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

As noted, the Veteran was seen in service for psychiatric evaluation after having somatic complaints and VA treatment records reflect diagnoses of PTSD and other psychiatric disorders.  However, a VA examination and an opinion as to a nexus between service and PTSD and the non-PTSD disorder(s) was not proffered.  On remand the Veteran should be accorded an examination after efforts to corroborate his reported stressors have been completed.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.  

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in-service stressful experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in- service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's stressor.  

Regarding any psychiatric diagnoses other than PTSD, the examiner should opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any psychiatric disorder found to be present is related to or had its onset during service.

A rationale for all opinions proffered must be set forth in the ensuing report.

2.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veteran s Affairs


